ORDER
Larry Olson appealed his conviction and sentence for racketeering and drug conspiracy charges. We affirmed his conviction, United States v. Olson, 450 F.3d 655 (7th Cir.2006), and ordered a limited remand to ask whether the district court would have imposed the same sentence under an advisory regime. United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.2005), cert. denied, — U.S.-, 126 S.Ct. 1343, 164 L.Ed.2d 57 (2006). The district court has now indicated that it would likely impose a different sentence in light of the additional discretion afforded by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The district court therefore asks us to vacate Olson’s sentence and remand for resentencing. In their responses to the district court’s statement, both Olson and the government ask us to vacate Olson’s sentence and remand for resentencing. Therefore, we VACATE Olson’s sentence and REMAND for resentencing.